Title: To Alexander Hamilton from Meletiah Jordan, 21 September 1794
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] September 21, 1794. “I embrace the first opportunity to communicate to you the particulars of a seizure lately made in this District.… The account from the person who appeared as Master is as follows. That the Schooner William of St. John’s sailed from Martinique last July, that the day after their Departure the Master died, that the next day the Mate jumped or fell overboard they could not tell which, on the next a passenger who was a freighter died.… One Joseph Jamate who gave this account & brought the Vessel safe in 27 Days to the aforesaid harbour, says he cannot write; a young lad on board marked the Log but the account of the deaths in the Log does not correspond with a private minute kept by the same person. These circumstances with their having lain four days in the District without making any Report at the Custom House with a great probability of some violence having been committed on board, and their being in sight of a British Fleet at Guadaloupe where they might have relief induced me to stop the Vessel till the Owners at St. Johns might have an opportunity of clearing up the matter; One of the Owners accordingly came here & brought a descriptive Certificate of the Vessel from the Custom House at St. Johns, which corresponded with the one on board. As I had reason on enquiry to think that they had not infringed the Revenue Laws by landing or otherwise disposing of any part of their Cargo, And that if the Vessel was stopt for the fine liable for laying longer than the time limited by Law, Yet that on Trial she would be returned their being no Officer on board—and the distress manifest. Considering these circumstances & fearful of accumulating a further expense to the Revenue; after taking the advice of Counsel on the subject I liberated the Vessel yesterday the 20 on the Owners paying the expense that had already accrued in siezing bringing up & securing the Vessel, the expense of the Master & hands &c.…”
